DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18-19 recites the limitation "the text" in claim 1 line 2, in claim 18, line 5, and in claim 19, line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-3, 6-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. (USPG 2016/0103823, hereinafter referred to as Jackson) in view of Budlong (USPG 2015/0058233, hereinafter referred to as Budlong).

Regarding claims 1 and 18-19, Jackson discloses a computerized method, system, and non-transitory computer readable storage medium for analyzing a zoning ordinance comprising: 
converting the text into a raw text format (figure 2, steps 12A-12B; also see paragraphs 18-19); 
parsing the raw text format to establish a hierarchical structure (figure 2, steps 14A-14B and/or paragraph 29, “a “contract” class document can be divided into paragraphs whereas a “corporate charter” can be divided into “articles” and “sections.””; also see paragraph 14, “classification of linguistic units is often performed hierarchically”); 
building a network map representation of the text (figure 2, steps 14B and/or paragraph 131; “generates feature matrix … classify linguistic units … into classes with substantive meaning” and “… a particular linguistic unit … is identified as representing a certain type of information (e.g. a contract clause discussing liquidated damages), extracted and presented to the user”); 
collecting examples to be analyzed (figure 2, test set documents 56); 
paragraphs 20 and 29, training classifier using linguistic units such as unigram, bigram, trigram, regular expressions, etc.); 
running the language model on each subsection of the text (figure 2, after the classifiers 12D, 14D, 16D, and 18B, the system is ready for use by running the test set documents through the trained classifiers); 
correlating references to previously translated sections of the text (figure 2, steps 16A-C and/or paragraphs 39-40, classification relying on “sequential dependency” and “The parts-of-speech classifier module 62 takes dependency into account, as the word-POS mappings to substantive classes depends greatly on the order of word-POS combinations in the linguistic units”); 
outputting text as a data dictionary with sections interpreted as machine readable code (figure 2, steps 18C-D and/or paragraphs 45-46, and 50-51, text summarization output; paragraph 14-17, “Conditional on the determination that the linguistic unit contains a particular rule or provision, the parts-of-speech classifier module 62 employs natural language parsing to extract the content of such rule or provision”; extracting rules or provisions); and 
outputting simplified language sentences from the data dictionary (figure 2, steps 18C-D and/or paragraphs 45-46 and 50-51, “… generate … an output vector of data variables for reach rules in a document”; these data variables are terms of the document).  
Although zoning ordinance text is a legal text, Jackson discloses the processing and summarizing legal text documents rather than the specific zoning ordinance text.  figures 1-2 and/or abstract section).
Since Jackson and Budlong are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of transforming of complex zoning codes and regulations to produce usable search.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2-3 and 6, Jackson further discloses the method of claim 1, further comprising: assembling a document including at least one of the machine readable code and the simplified language sentences (see process in figure 2, discussed in claim 1 above, receiving text documents and break them into paragraphs, sentences, or words); and making the document available for use (process in figure 2 as discussed in claim 1 above; processing the documents to train the classifiers); wherein making the document available for use comprises at least one of printing, digitally transmitting to a user, and storing the document for later use (paragraph 18, “… training set document 54 is read from a file system into vector of characters in memory”); wherein the machine readable code comprises if and then statements representative of the structure of at least a portion of the zoning ordinance (paragraphs 14-16, “Conditional on the type of the parent article or section, it is straightforward to classify each paragraph or sentence found therein as containing one of the rules or provisions contained within the document.  Such classification can often employ simple features such as term-frequency matrices, once this conditioning has taken place.  To take an example, upon determining that a particular article in the certificate of incorporation governs the board of directors, it is straightforward for the computer to identify the sentence referring to procedures for the election of directors, as the vocabulary of this paragraph is generally unique within the article”; conditional is also known as if-then statement).  

Regarding claim 8, Jackson further discloses the method of claim 1, further comprising inspecting the results of running the language model to assure the accuracy of the model (paragraph 26, “mine which classification model will be employed, the document classifier module can utilize a standard n-fold cross-validation procedure, which divides the labeled training set into several equally sized random samples ("folds") and evaluates the performance of the model by training it on all but one fold and testing it on that fold.  The model with the highest CV accuracy rate would be chosen”).  

Regarding claims 17, Jackson fails to explicitly disclose, however, Budlong teaches the method of claim 1, wherein storing the text in a data dictionary comprises storing, for each subsection of the zoning ordinance, the zoning chapter identification, and the referenced zoning ordinance and chapters (paragraphs 217-219 and 457-458, indicating data storage in a database; paragraphs 643-644; also see figures 1-2, codes associated with text of chapter).  
Since Jackson and Budlong are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of storing zoning chapter identification and referenced zoning ordinances.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Budlong, and further in view of Mninh et al. (USPG 2015/0095017, herein after referred to as Mninh).

Regarding claim 9, the modified Jackson fails to explicitly disclose, however, Mninh teaches the method of claim 8, further comprising correcting the language model if an error is found (paragraph 13, “Training the neural language model may comprise adjusting parameters based on a calculated error value derived from the output probability value and the label associated with the sample”).
Since Jackson and Mninh are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of adjusting parameters of LM based on the error.  One of ordinary skill in the art would have .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Budlong, and further in view of Coffing (USPG 2016/0148159, hereinafter referred to as Coffing).

Regarding claim 10, the modified Jackson fails to explicitly disclose, however, Coffing teaches the method of claim 1, further comprising training the language model to establish a link between syntactic dependency of a sentence and abstract sentential logic that captures high-level logic of the sentence (referring to claim 13 and/or paragraphs 47-48, “NLP component 222 can be implemented to identify discrete sentences and phrases of the textual content according to syntactical and semantic rules of the language in which the textual content is provided and then further interpret the identified sentences and phrases according to the specifications for the selected argument structure stored in ontology data store 14 to identify the discrete statements and the relationships between the statements to generate an argument model that represents the textual content according to the specifications for the selected argument structure”).  
Since Jackson and Coffin are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Budlong, and further in view of Yuan et al. (USPG 2019/0043379, hereinafter referred to as Yuan).

Regarding claim 11, Jackson fails to explicitly disclose, however, Yuan teaches the method of claim 1, wherein the language model is run on each subsection of the zoning text by running SpaCy (paragraphs 30 and 32, using spaCy extraction technique to determine a list of candidates, which are a selection model).  
Since Jackson and Yuan are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using spaCy extraction technique to determine candidates for used by the entity selection model.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 12-13, Jackson further discloses the method of claim 11, further comprising, for each subsection in the parsed zoning text: tokenizing the sentences (figure 2, step 16B, tokenize sentence into POS); and establishing a semantic representation of each sentence (paragraphs 37-39, labelling words with substantive class based on the legal rule and other features); further comprising, for each sentence, establishing an abstractive summary of the text (figure 2, steps 18C-D and/or paragraphs 45-46 and 50-51, “… generate … an output vector of data variables for reach rules in a document”; these data variables are terms of the document; text summarization discussed in paragraphs 50-51).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Budlong, further in view of Yuan, and further in view of Huffner et al. (USPN 10673814, hereinafter referred to as Huffner).

Regarding claim 14, the modified Jackson fails to explicitly disclose, however, Huffner teaches the method of claim 13, wherein establishing the abstractive summary of the text comprises building a SpaCy language model (col. 12, lines 63-67).  
Since the modified Jackson and Huffner are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using word vectors to implement language models to determine relevance of the input domain name to the seed value.  One of ordinary skill in the art would have recognized .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Budlong, and further in view of Benitez et al. (USPG 2006/0167876, hereinafter referred to as Benitez).

Regarding claims 4-5, the modified Jackson fails to explicitly disclose, however, Benitez teaches the method of claim 2, further comprising: separating images from text when the zoning ordinance contains images (abstract section and paragraphs 15 and 54); tagging the images to provide tagged images (abstract section and paragraphs 15 and 54); and storing the tagged images (abstract section and paragraphs 15 and 54); further comprising: 11Attorney Docket No. 001 2609USU/3 462retrieving tagged images associated with a portion of the text of the zoning ordinance corresponding to the assembled documents (abstract section and paragraphs 15 and 54); and including the tagged images that have been retrieved in the assembled document (abstract section and paragraphs 15 and 54).  
Since the modified Jackson and Benitez are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of separating text from image and storing and later retrieving.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the .

Allowable Subject Matter
Claims 7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morelock et al. (USPN 6772149) teach a method for identifying facts and legal discussion in court case law documents.  Admon (USPG 2016/0232630, hereinafter referred to as Admon) teaches a method for analyzing legal documents.  Privault et al. (USPG 2018/0203921) teach a method for semantic searching in document review on a user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656